IN THE
                          TENTH COURT OF APPEALS

                                    No. 10-17-00155-CV

BRANDY LEIGH MOORE,
                                                            Appellant
v.

JAY CHRISTOPHER MOORE,
                                                            Appellee



                          From the 18th District Court
                             Johnson County, Texas
                         Trial Court No. DC-D201600897


                                        ORDER


      This appeal was referred to mediation on June 14, 2017. Appellant notified the

Court on October 20, 2017 that the parties did not reach a settlement.

      Accordingly, the suspension of the appeal is lifted. Appellant’s brief is due 30

days from the date of this order.

                                             PER CURIAM
Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Suspension lifted
Order issued and filed October 25, 2017




Moore v. Moore                            Page 2